UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 May 28, 2015 Date of report (Date of earliest event reported) Supertel Hospitality, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-34087 52-1889548 (Commission File Number) (IRS Employer Identification No.) 309 North Fifth Street Norfolk, NE (Address of Principal Executive Offices) (Zip Code) (402) 371-2520 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Information. On May 28, 2015, the $8.3 million mortgage loan made to subsidiaries of Supertel Hospitality, Inc. (the “Company”) by Middle Patent Capital, LLC on December 6, 2013 was, through the efforts of the Company, sold to Frontier Bank.In connection with the sale, the related loan agreement and promissory note were amended to, among other things, decrease the interest rate from 12.5% to 6.0% and extend the maturity date from June 6, 2015 to May 1, 2016. The loan is secured by two hotel properties located in Alexandria, Virginia which are under contract to be sold, as discussed in the Company’s Current Report on Form 8-K dated April 13, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Supertel Hospitality, Inc. Date:May 29, 2015 By:/s/ Corrine L. Scarpello Name: Corrine L. Scarpello Title:Chief Financial Officer
